Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is the SPE article to Rygg et al. (0. B. Rygg ET AL: "Dynamic Two-Phase Flow Simulator: A Powerful Tool for Blowout and Relief Well Kill Analysis - SPE 24578", SPE 24578, 7 October 1992 (1992-10-07), XPQ55507719, Washington D.C.), as discussed in the action dated 10/1/21.
The prior art of record fails to disclose, alone or in combination, the key features of “simulating a change in a three-dimensional flow characteristic of a kill fluid flow from a simulated relief wellbore and a target fluid flow from a simulated target wellbore resulting from an interaction between the kill fluid flow and the target fluid flow at the initial interception point, the simulated target wellbore designed using the received wellbore geometry information” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “simulating three-dimensional vector effects of a kill fluid flow from a simulated relief wellbore into a simulated target wellbore, the simulated target wellbore designed using the received wellbore geometry information” in combination with the other limitations currently presented in the combination of claim 11.
The prior art of record fails to disclose, alone or in combination, the key features of “the well simulation system configured to simulate three-dimensional vector effects of a simulated kill fluid flow from a simulated relief wellbore into a simulated target wellbore” in combination with the other limitations currently presented in the combination of claim 21.
The prior art of record fails to disclose, alone or in combination, the key features of “jetting the kill fluid through a nozzle of the first jetting tool and into the target wellbore at a first jetting angle to cease the uphole travel of the target fluid flow past the interception point” in combination with the other limitations currently presented in the combination of claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676